Title: Instructions to Brigadier General Preudhomme de Borre, 20 May 1777
From: Washington, George
To: Preudhomme de Borre, Philippe-Hubert, chevalier de



Sir
[Morristown, 20 May 1777]

The Congress having been pleased to appoint you to the rank of Brigadier General in the Armies of the United States of America, the following Regiments, in a division to be commanded by Major General Sullivan, are to compose your Brigade; vizt: the German Battalion, so called, under the Command of Baron D’Arendt, and the 2nd price’s, 4th Hall’s, 6th Williams’s, from the State of Maryland.
The Regiments are at present in an unassembled and detached Situation, and cannot be immediately collected, without exposing some of the Posts. They will, however, be drawn together as soon as possible, but in the mean time, as it is necessary you should be acquainted with the State and condition of your Brigade; it will not be amiss to visit such parts of it as are upon the lines, thereby acquiring some knowledge of the Country.
You will forthwith repair to Princeton, and join Major General Sullivan. Given at Head Quarters Morris Town this 20th day of May 1777.

G. Washington

